We	pay	a
tribute to the memory of Ernesto Guevara today, the twentieth anniversary of the sacrifice of his life.
The Bible tells us that Cain killed Abel in the first confrontation between members of the human species. Envy and pride took possession of Cain and made him commit this crime. "Am I my brother's keeper?" - that is the way Cain replied to the question put to him at the time.
The United Nations came into being at the end of the Second World War with the purpose of avoiding further wars, so that Cains should not kill millions of other Abels, so that all of us on earth would have the duty to be our brothers' keepers.
But there have been new wars in various parts of the planet. Millions of us human beings in the developing countries have been and continue to be the victims of such wars. There have been dozens of interventions since 1945 against us, the peoples of Africa, Asia and Latin America. Millions of men, women and children have been the victims of these policies.
The North, which is trampling underfoot and crushing the South, continues to impose the kind of relationship which suits it best; it staunchly defends an unjust international order, including unequal trade, external debt, protectionist measures, the total closing of markets, and pressures on Governments and organs of multilateral co-operation, disrespect and disregard for the Charter and the bodies of the United Nations and for the international legal order. All that leaves the peoples of the developing countries utterly defenseless.
In the midst of such suffering, we welcome and applaud the progress made between the Soviet Union and the United States towards taking steps to ensure disarmament, including the prohibition and then the elimination of nuclear and chemical weapons.
As a member of the Movement of Non-Aligned Countries, however, we are concerned about wars between brother peoples. We join in the international clamor for the cessation of the war between Iran and Iraq, and we stress the danger of the presence and build-up of foreign military forces in the Gulf.
Also as a non-aligned country, we ask ourselves what we are doing and what we can do to prevent the death each year of between 20 million and 25 million children under the age of five from malnutrition and disease - deaths which could easily be prevented, according to the Brandt report. According to the latest statistics- those of 1986 - 14.1 million children aged five died from disease and malnutrition.
Of these, 250,000 were from the industrialized countries - 1.7 per cent of the total - while 13,850,000 were from the developing countries - 98.3 per cent of the total. Who defends this carnage that has caused the death of more than 1 billion children since the end of the Second World War? Who will put an end once and for all to the murderous policy of apartheid, racism and the daily killings of the inhabitants of South Africa? Who will put an end to oppression in Chile, Paraguay and Haiti? Who is concerned about this? Either the countries of the North and the international community can take concrete action to meet the just demands of those peoples, or they will continue to be faced with the fait accompli of change, popular movements and revolution.
The peoples will not wait for permission to struggle, to fight and to triumph. The peoples will give an impetus to their own processes of change, and then there will be weeping and gnashing of teeth by those that never wished to listen to the peoples and were the accomplices of the oppressors.
That is the situation of my country, Nicaragua, where, having intervened militarily and assassinated Sandino, the United States installed the Somoza dictatorship. Against that dictatorship set up by the United States, promoted and defended by the United States, armed and financed by the United States, we Nicaraguans fought to win the freedom which had been denied us.
At that time the United States was not concerned about freedom in Nicaragua.
At that time the United States did not care about the human rights of Nicaraguans. In those days the United States did not care about the lack of justice. The United States was not concerned then about the thousands of prisoners who were thrown into gaol - including myself, who spent seven years in such gaols. No concern was voiced by the leaders of the United States about the gaols in which we Nicaraguans were suffering or about the killings and tortures that were inflicted on us Nicaraguans.  Without asking permission of the United States, and against its policy and will, we overthrew the Somoza dictatorship not only to win our freedom, but also in the hope of establishing a new type of relationship with the United States, one of mutual respect, not relations between slave and master, as had been the case in the Somoza period, but relations between people, between nations, between States. That is what we wanted - that is what we want - respectful relations with the United States. Moreover, we wanted, and want, friendly relations with the United States. But the response of the United States has been to try to wrest from us our hard-won freedom and send Somoza's former guards back to Nicaragua to rule there.
For six years and nine months the United States has been trying to sweep away the Nicaraguan revolution, violating ethic and moral principles, international laws and, indeed, the laws of the United States itself.
The President of the United States is to blame for over 45,714 human victims in our country and the $2,821 billion loss in our gross domestic product, as a result of the United States policy in Nicaragua. The United States has bled the Nicaraguan people dry and badly damaged the Nicaraguan economy. This policy on the part of the United States has not benefited the people of Nicaragua at all but has come up against the courage, resoluteness, valor and heroism of this people.
The policy of setting up a mercenary army was intended to destroy the legitimately constituted Government in Nicaragua, but it has already failed. The United States has reduced its mercenary army in Nicaragua to 6,500 mercenaries, whereas it wanted to have 30,000 by now. Now all it has is 16,000 refugees in Honduras - people who found themselves obliged to leave for Honduras - and a similar number in Costa Rica, and there are 6,500 mercenaries - freedom fighters, as President Reagan calls them - but they are getting fewer in number all the time, because they are dying in combat or accepting the policy of amnesty which has been in effect since January 1985 for anyone wishing to embrace it.
The United States policy has failed and President Reagan is running out of time because his second term of office is coming to a close. He has only a few months left now before he has to leave the presidency of the United States# and it was these objective elements# particularly the failure of United States policy in Nicaragua, that led to the Esquipulas Agreement, because# quite frankly, what would have happened if the United States had achieved its objective of destroying the Nicaraguan revolution in a few months# as it suggested to the Governments of Honduras and Costa Rica when it wanted to set up camps there? If it had destroyed the Nicaraguan revolution, as it destroyed the people of Grenada, nothing more would have happened in Central America.
Some people find their ears hurt when the truth is spoken and they are incapable of listening, but that is their business.
It seems to me that the culprits are annoyed. They have committed aggression against us and they have killed our people, but now they are upset when the truth is told to them. It is thanks to this reality, the capacity of the Nicaraguan people for resistance, that: the policy and the mercenary forces of the United States have been defeated; that is what made it possible to sign the Esquipulas II agreements. It is thanks also to the perseverance of the Contadora Group and its Support Group which, in a firm Latin American endeavor, have opposed the interventionist policy of the United States.
The Esquipulas II Agreement is a transcendental instrument dictated by the common sense of the Latin American leaders, and it is the fruit of the action of the Contadora Group and the Support Group.
Nicaragua has taken a number of steps in response to the signing of these agreements, so that on 5 November next, the date which marks the end of the 90-day period for the commencement of the implementation process, there will be better conditions for progress to be made in that process - because the end of the 90-day period is not the end of negotiations but rather a point of departure in the negotiation process.
The General Assembly yesterday gave its unanimous support to the leaders of Central America who signed the Esquipulas Agreement. Nicaragua thanks the Assembly for this act of solidarity in the name of peace of the General Assembly. We hope that the Government of the United States will comply with that United Nations resolution, and not by just saying it agrees with Esquipulas II; it is our hope that it will respect the Agreement by observing the terms contained in the Agreement of Esquipulas II. So far, the United States Government has given no indication of willingness to respect that Agreement.
That was made clear when President Reagan spoke from this very rostrum earlier in this session of the Assembly, when his tone was one of disrespect for the
Esquipulas II Agreement and disrespect for the leaders of Central America. In the speech he made yesterday before the Organization of American States (OAS),
President Reagan once again showed disrespect for the Central American Presidents and for the Agreement. He endorsed a kind of conduct which has been condemned by the highest court of justice of all. President Reagan's speech yesterday was a violation of the charter of the Organization of American States and the Charter of the United Nations.
President Reagan went to the Organization of American States, as he comes to the United Nations, posing as a great judge of the peoples of the world. Who gave him such power? Who gave the President of the United States such representative status?
Let me now take up two aspects he mentioned in his statement yesterday before the Organization of American States. Here I have the Esquipulas Agreement, and here are the signatures of the five Central American Presidents:
President Oscar Arias Sanchez, President Jose Napoleon Duarte,
President Vinicio Cerezo Arevalo, President Jose Azcona Hoyos, and myself. Our Eive signatures are right here; President Reagan's is not. If President Reagan wishes to interfere in our negotiating process, let him sign the Esquipulas (Agreement. Then he will be fully entitled to talk about the Agreement as he did before the Organization of American States. We should be delighted if the President of the United States were to subscribe to this Agreement; then we should feel he had the right to discuss these matters, for his signature would be on this Agreement. But to start discussing these things and to make allegations, and to try to impose his will in respect of an Agreement he has not signed - that shows disrespect for those of us who have signed the Agreement, because we are the Leaders of independent sovereign countries. We are not a colony or a neo-colony of :he United States; if we were, the President could feel entitled to come along and
say that the Agreement needs such-and-such corrections. That is all wrong. The worst thing is that it seems he has not even read the Agreement. I am sure President Reagan has not even read the Agreement.
I am saying this because he said that he was going to ask for $US 270 million for the mercenaries and that, depending on how the Agreement was carried out, he would pass the money on to the mercenaries.
Paragraph 5 of the Esquipulas II Agreement states that:
"The Governments of the five Central American States shall request Governments of the region and Governments from outside the region which are providing either overt or covert military, logistical, financial or propaganda support, in the form of men, weapons, munitions and equipment, to irregular forces or insurrectionist movements to terminate such aid; this is vital if a stable and lasting peace is to be attained in the region." (A/42/521, p. 6) That is quite clear, then.
"The above does not cover aid for the repatriation or, failing that, the relocation and necessary assistance with reintegration into normal life of former members of such groups or forces."
When the President goes before the Organization of American States (OAS) and says he is going to ask for $270 million, and also says he supports the agreements, he is being utterly inconsistent. The agreements clearly state that President Reagan should not provide new funds for the mercenary forces; if he wanted to approve new funds, it would have to be for the relocation or repatriation of people who, for example, accept the amnesty, who lay down their arms and go along with the peace process. That money would have to be given to the United Nations, to the Organization of American States (OAS), or to organizations of the International Verification and Follow-up Commission, so that they could make certain the money was truly spent on relocation and repatriation.
President Reagan says he supports the Esquipulas Agreement and then he makes a proposal which goes contrary to the agreement.
President Reagan also referred to the question of armaments, military manpower, foreign military advisers, and so on. He said the agreement does not take this into account. But on page 7 the Agreement clearly states:
"Negotiations on security, verification and the control and limitation of weapons:
"The Governments of the five Central American States, with the Contadora Group acting as mediator, shall continue negotiating on the points outstanding in the draft Contadora Act on Peace and Co-operation in Central America with regard to security, verification and control." (A/42/521, p. 7)
Here, too, we are clearly talking about a willingness to have ail foreign military advisers leave the region - the willingness of the Central American Governments to undertake not to carry out maneuvers with foreign military advisers, not to set up foreign military bases on our respective territories, and our commitment to convert the Central American region into a zone of peace, free from any foreign military presence.
These elements are taken into account in Esguipulas II. President Reagan is wrong to say that they are not. It bothers us that the President of the United States should take such a flippant and disrespectful attitude to this Agreement without being familiar with it, without having read and studied the text carefully. We are really bothered by this, because this is the President of an economic and military power of world standing who is, judging by his remarks, taking this rather lightly. This position of the President of the United States is not contributing to peace, and I think it discredits him further. It bothers us, I say, because it demonstrates a clear decision to press ahead with his policy against all odds. Consequently we are obliged to think that his words are the prelude to the continuation and escalation of a policy which does not rule out the use of United States troops.
Logically, Nicaragua rejects the statement of President Reagan before the OAS. The Government of the United States should not forget that the Nicaraguan people has never turned and run, calling for help. There were several invasions in the last century, but we, the Nicaraguan people, responded to those invasions by fighting and struggling to defend peace. Policies based on force have yielded no results. That must be made quite clear, because when the United States Congress approved the $100 million for the mercenaries, as a consequence of that policy based on force, the very next day the La Prensa was closed in Nicaragua, and a bishop was expelled a few days later, one who advocated and supported the United States policy of intervention.
The United States policy of force was what drove us to set up a state of emergency in our country. It hardened the situation in our country, if anything. Had it not been for the agreements of Esquipulas II, Nicaragua would not have been able to take the steps it has taken. It is thanks to it that no censorship is applied to the press, which is circulating freely in ray country. The Catholic radio is broadcasting; a national dialog has been set up; we have decreed a cease-fire and formed a National Commission of Reconciliation, and we have taken other steps.
Wei Nicaraguans can reach an understanding fairly among ourselves. But we believe that, just as a dialog has begun between the Government of El Salvador and the rebels there, the time has come for a dialog to begin between the Government of the United States and Nicaragua. Although there is no symmetry between El Salvador and Nicaragua, there is a precedent:	before Esquipulas II, the
Government of El Salvador had engaged in a dialog with the Salvadorian guerrillas. And there is another precedent:	before Esquipulas II, the Nicaraguan
Government had engaged in a dialog with the Government of the United States, at Manzanillo. Those are the precedents, and they correspond to the different realities of the two situations.
We have nothing to gain from talking with the leaders of the counter-revolution, and we shall not engage in a dialog with them. If there is a real desire to take up this matter seriously, the dialog must be between the Government of the United States and the Government of Nicaragua, for at the rate they are going the mercenaries are likely to disappear, thanks also to the fighting spirit of our people and the Nicaraguan Government's amnesty Program. Thus, we can see that the problem is not really the mercenaries because they may disappear, but the United States will continue its policy of aggression against Nicaragua; when it has no mercenaries, it will use its own troops.
The problem is the behavior of the United States Government and its attitude towards the Nicaraguan revolution. That attitude was clear in Reagan's pre-election platform, before the mercenaries existed. In that political platform. President Reagan advocated the destruction of the Nicaraguan revolution - and there were then no mercenaries. Thus, the issue is not one of engaging in dialog with the leaders of the mercenaries.
Yet there is indeed a dialog on the ground between the mercenaries who are there, in Nicaragua, and who are taking a beating from our forces, which gives them an opportunity to accept the amnesty. A dialog is therefore already occurring on the ground, in order to promote acceptance of the amnesty. What is the point of talking to the leadership of the contra mercenaries? There is no point, because the entire policy is promoted by the United States Government. As I said, the mercenaries could disappear, but the United States Government would carry on using other methods. If the United States does not alter its policy towards Nicaragua, there could be a military blockade against us; there could be "surgical" strikes; there could be a military invasion. Thus, resumed dialog would be the logical thing. I say "resumed" because there is a precedent: there already has been a dialog between us and the Government of the United States. We received Secretary of State Shultz in Managua, where I spoke with him, and there have been other meetings, at Manzanillo, Mexico - meetings which the United States broke off abruptly.
If we have already had a dialog, why do we not sit down again and have another?
Here in this United Nations forum, I hereby issue an invitation to the President of the United States:	Thirty-five	days from 5 November, the United
States and Nicaragua should begin an unconditional bilateral dialog with a view to signing agreements providing security for both States and making possible the normalization of their bilateral relations.
Why should this take place 35 days from 5 November? The fifth of November is when the implementation of the agreements will begin, and there follows a 30-day period, at the end of which the International Verification and Follow-up Commission is to meet, with the participation of the United Nations, the Organization of American States (QAS) , the Contadora Group, the Support Group and the Central American countries, to analyze progress in the implementation of the agreements, we therefore think it appropriate that the Government of the United States have an opportunity to observe - not interfere with - the implementation of the agreements, ind await the analysis by the International Verification and Follow-up Commission, i dialog could then begin five days later, after the United States has considered .hat analysis. We could take up the dialog where we left it off.
I hope the President of the United States will not act as his delegation acted today. When President Reagan addressed the Assembly, the delegation of Nicaragua listened to him. We are not afraid of words; we are not afraid of political and ideological debate. A year ago I myself sat in this Hall and listened to President Reagan.
I hope that President Reagan will not respond to this proposal for bilateral dialog in the same way his delegation responded here in the General Assembly Hall today. President Reagan should not hasten to say no to that proposal; let him reflect. Let him ask himself why United States citizens such as Benjamin Linder and Brian Wilson have shed their own blood to prevent more bloodshed in Nicaragua. Let President Reagan ask himself why the United States National Conference of Catholic Bishops and the leaders of evangelical churches have issued several messages calling on him to end his policy. Let the President of the United States ask himself why Roy Bourgeois, a Catholic priest, has spent several months in a high-security prison in Louisiana. Other Catholic priests too are being gaoled for civil opposition to the United States Government's policy of death against Nicaragua.
President Reagan should not hasten to say no. Before consulting those who give him hot-headed ideas, such as military options, including outright invasion, let him remember that Rambo exists only in the movies.
In Viet Nam the result was the death of thousands of Vietnamese and also of more than 40,000 young Americans who were sent over there to die in Viet Nam, young United States citizens who would today be scientists, educators, technicians, clergy, athletes, farmers or doctors.
The peoples do not want Rambos; the peoples want men of peace.
Before responding to my proposal for a bilateral dialog, we hope that President Reagan will not rush into saying anything. Let him think, and may God enlighten him and help him choose the road to peace and stop harming the people of Nicaragua.



